           Case 2:19-cv-00578-RFB-GWF Document 12 Filed 05/21/19 Page 1 of 2




 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2   WHITNEY L. WELCH-KIRMSE, ESQ.
     Nevada Bar No. 12129
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: swanise@gtlaw.com
 6          welchkirmsew@gtlaw.com
 7   Attorneys for Defendants
     DVH Hospital Alliance, LLC
 8   and MUFG Union Bank, N.A.
 9
                                  UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11

12   DVRMCH Wind-Up, LLC, a Nevada limited                  Case No. 2:19-cv-00578-RFB-GWF
     liability company,
13
                           Plaintiffs,
14                                                          STIPULATION AND [PROPOSED]
             v.
                                                            ORDER TO EXTEND DEADLINE TO
15                                                          ANSWER OR OTHERWISE
     DVH HOSPITAL ALLIANCE, LLC, a Delaware
     limited liability company and MUFG UNION               RESPOND TO COMPLAINT
16
     BANK, N.A., a national banking association,
17                                                          (SECOND REQUEST)
                           Defendants.
18

19

20           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

21   for Plaintiff, DVRMCH Wind-Up, LLC (“Plaintiff”), and the undersigned counsel for Defendants,

22   DVH Hospital Alliance, LLC and MUFG Union Bank, N.A. (“Defendants”), that the deadline for

23   Defendants to answer or otherwise respond to Plaintiff’s Complaint [ECF #1] filed April 5, 2019 shall

24   be extended for fourteen (14) days and shall be due on or before June 3, 2019. The parties are

25   continuing to exchange documents and information in effort to resolve this dispute amicably. A

26   previous request for extension of the deadline referenced above was granted on May 17, 2019.

27   ///

28   ///

     ACTIVE 43551108v1
           Case 2:19-cv-00578-RFB-GWF Document 12 Filed 05/21/19 Page 2 of 2




 1           The parties represent that this stipulation is entered into in good faith and not for the purposes
 2   of undue delay.
 3           IT IS SO STIPULATED.
 4
      Dated this 21st day of May, 2019.                        Dated this 21st day of May, 2019.
 5
      GREENBERG TRAURIG, LLP                                   LEWIS ROCA ROTHGERBER CHRISTIE,
 6                                                             LLP
 7
 8     /s/ Whitney L. Welch-Kirmse                              /s/ Dan R. Waite
      ERIC W. SWANIS, ESQ.                                     DAN R. WAITE, ESQ.
 9    Nevada Bar No. 6840                                      Nevada Bar No. 4078
      WHITNEY L. WELCH-KIRMSE, ESQ.                            3993 Howard Hughes Pkwy, Suite 600
10    Nevada Bar No. 12129                                     Las Vegas, NV 89169
11    10845 Griffith Peak Drive, Ste. 600
      Las Vegas, NV 89135
                                                               THAD D. SEEGMILLER, ESQ.
12                                                             Nevada Bar No. 11709
      Attorneys for Defendants
13    DVH Hospital Alliance, LLC                               KIRTON MCCONKIE
      and MUFG Union Bank, N.A.                                301 N. 200 E., #3-A
14                                                             St. George, UT 84770
15                                                             Attorneys for Plaintiff

16
17                                                   ORDER
18           IT IS SO ORDERED that the deadline for Defendants to answer or otherwise respond to
19   Plaintiff’s Complaint shall be extended for fourteen (14) days and be due on or before June 3, 2019.
20
21
     Dated: _____________________
             5/22/2019                                        _______________________________________
22                                                            UNITED
                                                              UNITED STATES
                                                                      STATESDISTRICT   COURT
                                                                               MAGISTRATE      JUDGE
                                                                                            JUDGE
23
24
25
26
27
28


                                                        -2-
     ACTIVE 43551108v1
